Citation Nr: 0713148	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to service connection for residuals of a 
traumatic jaw injury, to include eligibility for Department 
of Veterans Affairs outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney-
at-Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
February 1964.    
    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a Board 
videoconference hearing in November 2006 and a personal 
hearing in July 2005.  

During the videoconference hearing, the veteran raised the 
issue of service connection for a left knee condition.  This 
matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  There is no evidence of a chronic low back condition in 
service, no evidence of arthritis of the low back within one 
year after service, and no competent evidence of a nexus 
between any current low back arthritis and the veteran's 
period of active duty service decades earlier. 

2.  Although there is competent lay evidence that the veteran 
sustained a jaw injury during service, the competent medical 
evidence does not show that this injury is related to any 
current jaw disorder.    

3.  The veteran does not meet the requirements under 38 
C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.


CONCLUSIONS OF LAW

1.  Service connection for a low back condition is not 
established.  38 U.S.C.A. §§ 1101(3), 1112(a), 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2006).

2.  Service connection for residuals of a traumatic jaw 
injury is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.150, 17.161 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).
 
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

A recent VA spine examination and accompanying X-rays dated 
in May 2006 shows that the veteran is currently diagnosed 
with degenerative disc disease at the L-4 and L-5 levels.  
Consequently, the medical evidence demonstrates a current low 
back condition.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.   

According to various statements and hearing testimony, the 
veteran has indicated that his current low back condition is 
linked to a low back injury during service.  Specifically, 
the veteran has alleged that his back condition stems from 
driving trucks in service, or stems from the same 1959 tire 
accident that affected his jaw, or stems from his lifting of 
heavy loads in 1957 during service.  See June 2005 
substantive appeal; July 2005 personal hearing testimony; and 
November 2006 videoconference testimony.  

The veteran's sometimes (though not always) inconsistent 
statements as to how his back was injured in service to a 
limited extent undermines his overall claim and is found to 
provide some factual evidence against this claim.
   
Service medical records (SMRs) reflect one instance of 
treatment for a low back muscle strain in July 1963.  Most 
significantly, however, there is no other complaint, 
treatment, or diagnosis of any low back condition during 
service from December 1956 to February 1964.  In fact, upon 
separation in February 1964, an examination of the lumbar 
spine was normal.  Consequently, his separation examination 
provides clear evidence that his back muscle strain was acute 
and transitory in nature, and resolved without residual 
disability.  The Board must find the SMRs, as a whole, 
provide very negative evidence against this claim.  

The RO and the veteran have attempted on several occasions to 
obtain alleged missing SMRs from the Phoebe Putney Memorial 
Hospital (a civilian facility) where the veteran alleges that 
he was treated after a tire rim accident in 1959.  Both the 
National Personnel Records Center (NPRC) and Phoebe Hospital 
itself have stated that no additional SMRs are available.  

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In any event, despite any alleged missing SMRs, there is no 
allegation by the veteran or any other evidence that these 
records would show treatment or diagnosis of degenerative 
disc disease.  Consequently, the fact that certain SMRs may 
be missing from does not affect the veteran's low back claim.     

Post-service, the veteran and his spouse contended at the 
personal hearing that he was treated immediately after 
service by a private physician, but that such records were 
unavailable.  Nonetheless, a review of the claims folder 
reveals no treatment for back pain until the late-1990s, 
aside from intercurrent back pain sustained in a December 
1988 altercation the veteran was involved in well after 
service.  Notably, X-rays taken in December 1988 did not 
reveal any arthritis of the lumbar spine at that time, 
providing evidence against this claim.  See Greenwood Leflore 
Hospital records dated December 1988.  

The United States Court of Appeals for the Federal Circuit 
has determined that evidence of treatment for a medical 
condition several decades after service is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established for his low back 
condition based on chronicity in service or post-service 
continuity of symptomatology for disorder seen in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  It 
follows that the presumption of in-service incurrence for low 
back arthritis is also not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Simply stated, the 
Board finds that the post-service treatment record provides 
evidence against this claim, indicating a condition that 
began many, many years after service. 

Most importantly, the competent evidence of record provides 
evidence against a finding of a nexus between the veteran's 
current degenerative disc disease of the low back and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
the May 2006 VA spine examiner opined that it was more likely 
than not that the veteran's present low back condition is due 
to his age and his post-service job as an appliance dealer 
that involved heavy lifting.  The Board finds this opinion is 
entitled to great probative weight.  It strongly suggests a 
post-service intercurrent cause for the veteran's current low 
back complaints.  See 38 C.F.R. § 3.303(b).  There is no 
contrary medical opinion of record and significant evidence 
that supports this finding.   

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for a low back condition.  38 
U.S.C.A. § 5107(b).

The Board now turns to the veteran's claim for a traumatic 
jaw injury during service.  In this regard, under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment or malunion of the mandible, loss of a 
portion of the ramus, and loss or malunion of a portion of 
the maxilla.  See Diagnostic Codes 9900-9916.  Compensation 
is available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  See Simmington v. 
West, 11 Vet. App. 41 (1998).  

The veteran alleges that sometime in 1959 during service a 
locking band of a tire blew up in his face.  The veteran 
indicated that he cannot clearly remember the incident, but 
that his jaw was broken and he required over 150 stitches.  
He indicates that his jaw was wired shut, he underwent 
extensive surgery, and he was placed on medical leave for six 
to eight months afterwards extending into 1960.  He asserts 
current difficulty with chewing, speech, numbness, 
dislocation, and loose and misaligned teeth as a result of 
this incident that allegedly occurred over 45 years ago.  See 
January 2004 claim; July 2005 personal hearing testimony; and 
November 2006 videoconference testimony.  

In support of his assertions of an in-service jaw injury, the 
veteran has submitted lay statements from his brother and a 
friend dated in November 2004, September 2005, and October 
2005.  These statements corroborate the veteran's assertion 
regarding treatment for a jaw injury during service.  In this 
regard, the veteran, his brother, and his friend are 
competent to describe in-service injuries and in-service and 
post-service symptoms.  However, as a lay person, not trained 
or educated in medicine, none of them is competent to offer 
an opinion as to whether the veteran currently has any 
residual of a jaw injury or as to whether any current jaw 
problems are related to service or injury thereof many years 
ago.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494. 

The Board acknowledges that the RO and veteran engaged in 
extensive efforts to obtain missing SMRs from Phoebe Putney 
Memorial Hospital where the veteran maintains that he was 
treated for his jaw injury sometime in 1959.  Numerous 
requests for these records and any additional inpatient 
records or service personnel records (SPRs) were met with 
negative replies.  

In consideration of the heightened duty for missing SMRs, and 
the veteran's lay statements he submitted, the Board does not 
deny that the veteran may have sustained an injury to the jaw 
during service.  However, of crucial importance is that there 
is no medical evidence in the available SMRs and post-service 
records to substantiate the veteran's assertions regarding 
the severity of his jaw injury during service.  Specifically, 
a SMR reenlistment examination dated in December 1959, which 
would have placed the examination in a timeframe shortly 
after the jaw incident, is silent as to any complaint, 
treatment, or diagnosis of a facial or jaw injury.  Further, 
upon discharge in February 1964, an examination of the head, 
face, and neck was normal, and dental records only revealed 
dental caries, not considered disabling.  The absence of 
evidence of residuals of this traumatic jaw injury in-service 
provides strong evidence against the claim.    

Post-service, the veteran and his spouse acknowledged at the 
July 2005 personal hearing that a private physician merely 
looked at the veteran's jaw after service, but did not 
actually document treatment for this condition.  In fact, the 
claims folder is negative for any post-service treatment 
related to this condition, aside from May 2006 VA 
examinations scheduled for purposes of adjudicating the 
claim.  Notably, the veteran was treated in December 1988 for 
abrasions to his left mandible after an altercation with 
police.  X-rays of the mandible conducted at that time 
revealed no evidence of an old or recurrent fracture.  In 
essence, no abnormality of the mandible was demonstrated.  
The lack of documented treatment for any jaw condition until 
over 25 years after service provides very strong evidence 
against service connection.  Maxson, 230 F.3rd at 1333.  
There is insufficient evidence of chronicity in service or 
post-service continuity of symptomatology for any jaw 
disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.
       
Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the veteran's current 
jaw condition and his period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, the May 2006 VA dental examiner 
initially opined that the occasional dislocation of the jaw 
that the veteran experiences is the result of a prior 
traumatic incident.  The examiner indicated that the detailed 
reported history the veteran provided was consistent with a 
tire rim injury.  Significantly, the examiner was not able to 
review any medical records as the claims folder was not 
available to him at that time.  

Subsequently, once the examiner was able to review all the 
medical evidence of record, he surmised in subsequent 
addendums that there was no evidence to suggest that the 
veteran suffered a jaw injury in service.  The examiner 
emphasized the December 1988 post-service hospital X-rays 
revealing no evidence of a prior jaw fracture.  In addition, 
despite the fact that the veteran alleges that he received 
150 stitches for the jaw injury and underwent extensive 
surgery, a May 2006 VA scar examiner was not able to identify 
any evidence of a facial or jaw scar, or any evidence that 
the injury occurred.  The Board finds these opinions are 
entitled to great probative weight.  There is no contrary, 
competent medical opinion of record. 

The veteran has also requested VA treatment for loose teeth 
in statements dated in June 2004 and November 2004.   
However, the veteran does not have a service-connected dental 
condition that would fall under any of the classes of 
eligibility for dental treatment as set forth in 38 C.F.R. § 
17.161. 

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for a traumatic jaw injury, to 
include eligibility for VA outpatient dental treatment.  38 
U.S.C.A. § 5107(b).  See Cromer, supra. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated February 2004 and 
May 2004.  The veteran was also provided with various follow-
up letters pertaining to missing SMRs.  All correspondence 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence the VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO correctly issued both VCAA 
notice letters prior to the August 2004 adverse determination 
on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  The Board finds that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, such that there is 
no prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).     

In March 2006, the RO provided the veteran with the notice 
required in the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation of any defect of VCAA notice that has prejudiced 
him in any way.  The Board finds that any deficiency in the 
content of notice to the veteran or the timing of these 
notices is harmless error.    

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA treatment records, relevant VA 
examinations, and private medical records as identified and 
authorized by the veteran.  The veteran has submitted several 
written personal and lay statements, as well as his hearing 
testimony.  

With regard to the request for another VA examination by the 
veteran's attorney, the Board finds that the VA examinations, 
as a whole, provide the basis to fully adjudicate these 
claims and that further examinations would serve no 
constructive purpose.  In addition, the available service and 
post-service medical records provide more than enough 
evidence to decide these claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).   

The Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are missing or presumed destroyed.  Cromer, 19 Vet. App. at 
217-18.  In this regard, the RO attempted to obtain missing 
SMRs and SPRs according to various requests to the NPRC and 
to the private civilian hospital where the veteran alleges he 
received treatment in 1959.  The NPRC and the private 
hospital both indicated that no additional records pertaining 
to the veteran were available.  The Board finds no basis for 
further pursuit of additional SMRs.  

The Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  
   
ORDER

Service connection for a low back condition is denied.    

Service connection for residuals of a traumatic jaw injury, 
to include eligibility for Department of Veterans Affairs 
outpatient dental treatment is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


